Citation Nr: 1209479	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-12 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

4. Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as secondary to diabetes mellitus.    

5. Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to October 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010 the Board remanded the case for additional development.

In December 2010 correspondence the Veteran seeks to reopen a claim of service connection for posttraumatic stress disorder (PTSD); this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims service connection for diabetes mellitus as result of exposure to herbicides (Agent Orange) while serving in Thailand.  Service personnel records show that he was assigned to the 7th Radio Research Field Station (RRFS), Thailand from August 1970 to August 1971 and from October 1972 to October 1973.  

The Board's November 2010 remand ordered complete M21-1 MR prescribed development to verify the Veteran's claimed herbicide exposure.  The AMC requested additional information from the Veteran and in a December 2010 response he reported that he was stationed at the 7th RRFS "Ramasun Station" south of Udorn, near Non Sung Thailand, during two tours (1970-1971 and 1972-1973).  He stated that an antenna was being built during his second tour at the station and Agent Orange was used to clear vegetation in connection with the construction.  He has submitted an internet printout which includes a photo of an antenna structure purportedly at the 7th RRFS.  [While his previous statements suggest that he was stationed at Udorn Royal Thai Air Force Base (RTAFB), he has clarified that he was at the 7th RRFS].    

Based on this information in May 2011 the AMC requested that Joint Services Records Research Center (JSRRC) verify the Veteran's alleged exposure to Agent Orange.  The June 2011 JSRRC response noted that they did not maintain unit records for the 7th RRFS and provided information regarding the custodian of such records.  The AMC then contacted the Commander, U.S. Army Intelligence and Security Command in June 2011 and in July 2011 received a response detailing the location of the 7th RRFS from August 1970 to October 1973 (with detailed coordinate information and geographic reference points).  It was noted that the installation was located approximately 12 miles south of Udorn, Thailand adjacent to the village of Non Sung.  Using the additional information received, in August 2011 AMC submitted to JSRRC an updated request for herbicide exposure verification.  Notably, the request provided erroneous information, as it listed the dates of the Veteran's claimed exposure as "8/24/1970 to 10/23/1970", when in fact he had alleged that the exposure occurred during his second tour of duty there, i.e., from October 1972 to October 1973.

The JSRRC response in September 2011 noted that it could not be documented that the Veteran was exposed to Agent Orange or other tactical herbicides at Udorn RTAFB or that his duties required him to be on or near the perimeter of the base.  It additionally noted that to date historical information did not document that Agent Orange or other tactical herbicides were sprayed, tested, or stored at Udorn RTAFB, Thailand "during 1970."  The Board notes that in addition to addressing inaccurate dates of alleged exposure, the JSRRC response also discussed a location different from that alleged (Udorn Air Base rather than 7th RRFS).  Hence, the response is inadequate, and requires corrective action.    
The claims seeking secondary service connection for erectile dysfunction, hypertension, peripheral neuropathy of the bilateral lower extremities, and a bilateral eye disability are inextricably intertwined with that seeking service connection for diabetes mellitus and adjudication of such claims must be deferred pending resolution of the service connection for diabetes claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should again contact the JSRRC for corroboration of the Veteran's alleged exposure to herbicides at the 7th RRFS (and not Udorn Air Base), Thailand during his service in Thailand, and in particular during service from October 1972 to October 1973.  The development for this information must be exhaustive, i.e., until the information is received or it is determined that any further attempt at verification would be futile.  If the latter occurs, such a certification must be provided for the record (with a detailed description of the scope of the search for the information).

2. The RO/AMC should arrange for any further development suggested by the results of that sought above.  Then the RO/AMC should re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

